      Case 4:20-cv-04780-HSG Document 13 Filed 08/06/20 Page 1 of 12



 1
     Anthony J. Anscombe (SBN 135883)
 2   Johanna Oh (SBN 316681)
     STEPTOE & JOHNSON LLP
 3   One Market Plaza
     Spear Tower, Suite 3900
 4   San Francisco, California 94105
     Telephone:    (415) 365-6712
 5   Facsimile:    (415) 365-6699
     aanscombe@steptoe.com
 6   joh@steptoe.com
 7   Sarah D. Gordon (pro hac vice pending)
     STEPTOE & JOHNSON LLP
 8   1330 Connecticut Avenue NW
     Washington, District of Columbia 20036
 9   Telephone:   (202) 429-3000
     Facsimile:   (202) 429-3902
10   sgordon@steptoe.com
11   Attorneys for Defendant Sentinel
     Insurance Co., Ltd.
12

13                               UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
15   JAMES COLGAN, an individual d/b/a             Case No.: 4:20-cv-04780-HSG
16   JAMES COLGAN UNION SQUARE and
     JAMES COLGAN POTRERO HILL                     DEFENDANT SENTINEL INSURANCE
17                 Plaintiff,                      COMPANY, LTD.’S ANSWER AND
                                                   AFFIRMATIVE DEFENSES TO
18          vs.                                    COMPLAINT
19   SENTINEL INSURANCE COMPANY,
     LTD., a Connecticut corporation, and DOES 1   DEMAND FOR JURY TRIAL
20   to 20, inclusive,
                                                   Judge: Hon. Haywood S. Gilliam, Jr.
21                 Defendants.                     Courtroom: 2 – 4th Floor
                                                   Trial Date: None Set
22

23

24

25

26

27

28

                    ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
                                   4:20-cv-04780-HSG
         Case 4:20-cv-04780-HSG Document 13 Filed 08/06/20 Page 2 of 12



 1            Defendant Sentinel Insurance Company, Ltd. (“Sentinel”), by undersigned counsel,
 2   hereby responds to the Complaint of Plaintiff James Colgan, an individual d/b/a James Colgan
 3   Union Square and James Colgan Potrero Hill (“Plaintiff”) as follows:
 4                  RESPONSES TO THE PARTIES, JURISDICTION AND VENUE
 5            1.     On information and belief, Sentinel admits the truth of the allegations of
 6   Paragraph 1.
 7            2.     Sentinel admits that at all relevant times it has been authorized to conduct
 8   business and is transacting the business of insurance in California. Sentinel admits that it issued
 9   to James Colgan Hair Salon1 a Spectrum Business Owner’s Policy No. 57 SBA BD4683 (the
10   “Policy”), the terms, conditions, and exclusions of which speak for themselves. Sentinel denies
11   the remaining allegations of Paragraph 2.
12            3.     Sentinel denies the allegations of Paragraph 3.
13            4.     Sentinel is without knowledge or information sufficient to form a reasonable
14   belief regarding the truth and accuracy of the allegations in Paragraph 4 given their vagueness,
15   and therefore denies same.
16            5.      Paragraph 5 asserts legal conclusions to which no response is required. To the
17   extent a response is required, Sentinel does not dispute venue is proper in this Court, but denies
18   that any obligations were to be performed. Sentinel denies any remaining allegations of
19   Paragraph 5.
20                           RESPONSES TO GENERAL ALLEGATIONS
21            6.      Sentinel admits that it issued to James Colgan Hair Salon the Policy for the
22   period from August 15, 2019 to August 15, 2020, and admits that the insured under the Policy
23   has made certain premium payments due under the Policy. The terms, conditions and exclusions
24   of the Policy speak for themselves. Sentinel denies the allegations in the first sentence of
25   paragraph 6 to the extent that Plaintiff has mis-stated or mischaracterized the terms, conditions,
26   and exclusions of the Policy. Sentinel admits that the Policy lists three locations under the
27
     ___________________________
28
     1
         The Named Insured listed in the Policy at issue is “James Colgan Hair Salon.”
                     ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
                                             4:20-cv-04780-HSG
                                                        1
      Case 4:20-cv-04780-HSG Document 13 Filed 08/06/20 Page 3 of 12



 1   “Spectrum Policy Declarations” page, the terms, conditions and exclusions of which speak for
 2   themselves. On information and belief, Sentinel admits that Plaintiff maintained his hair styling
 3   business in San Francisco, California, but is without knowledge or information sufficient to form
 4   a reasonable belief regarding the remaining allegations in the second sentence of Paragraph 6,
 5   and therefore denies same. Sentinel is informed and believes that portions of the Policy are
 6   attached as Exhibit 1 to the Complaint, but it appears not to be in the correct order. Sentinel
 7   appends hereto as Exhibit A to this Answer a true and correct copy of the Policy issued to James
 8   Colgan Hair Salon. Sentinel denies any remaining allegations of Paragraph 6.
 9          7.       In response to Paragraph 7, Sentinel admits that the Department of Public Health,
10   City and County of San Francisco implemented a shelter-in-place order on March 16, 2020,
11   which was amended by subsequent orders, including on March 31, 2020. The content of this
12   order speaks for itself. Sentinel denies the allegations of Paragraph 7 to the extent that Plaintiff
13   has mis-stated or mischaracterized the content of the Department of Public Health, City and
14   County of San Francisco’s order, and further denies any remaining allegations of Paragraph 7.
15          8.      In response to Paragraph 8, Sentinel admits that the Governor of the State of
16   California issued Executive Order N-33-20 on March 19, 2020. The content of this order speaks
17   for itself. Sentinel denies the allegations of Paragraph 8 to the extent that Plaintiff has mis-stated
18   or mischaracterized the contents of Executive Order N-33-20, and further denies any remaining
19   allegations of Paragraph 8.
20          9.      Sentinel admits that the orders were issued to protect public health from the virus.
21   Sentinel is without knowledge or information sufficient to form a reasonable belief as to the truth
22   and accuracy of the remaining allegations of Paragraph 9, and therefore denies same.
23          10.     Sentinel denies the allegations of Paragraph 10.
24          11.     Sentinel admits that Plaintiff made a claim for potential loss of business income.
25   Sentinel denies any and all remaining allegations of Paragraph 11.
26          12.     Sentinel admits that Eric Franklin, whose email address is
27   Eric.Franklin@thehartford.com, issued a letter dated March 22, 2020 on The Hartford
28

                     ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
                                    4:20-cv-04780-HSG
                                             2
      Case 4:20-cv-04780-HSG Document 13 Filed 08/06/20 Page 4 of 12



 1   Commercial Property Center letterhead, denying James Colgan Hair Salon’s claim under the
 2   Policy. The letter and the Policy speak for themselves. Sentinel denies the remaining allegations
 3   of Paragraph 12.
 4           RESPONSES TO FIRST CAUSE OF ACTION: BREACH OF CONTRACT
 5           13.     In response to Paragraph 13, Sentinel re-alleges and incorporates by reference its
 6   responses to paragraphs 1 through 12 above as if set forth fully herein.
 7           14.     Paragraph 14 asserts legal conclusions to which no response is required. To the
 8   extent a response is required, Sentinel admits that it issued the Policy to James Colgan Hair
 9   Salon, and that the terms, conditions, and exclusions of the Policy speak for themselves.
10   Sentinel denies that it breached the Policy. Sentinel denies any remaining allegations of
11   Paragraph 14.
12           15.     Paragraph 15 asserts legal conclusions to which no response is required. To the
13   extent a response is required Sentinel is without knowledge or information sufficient to form a
14   reasonable belief as to the truth and accuracy of the allegations in Paragraph 15, and therefore
15   denies same.
16           16.     Paragraph 16 asserts legal conclusions to which no response is required. To the
17   extent a response is required, Sentinel denies the allegations of Paragraph 16.
18           In response to Plaintiff’s prayer, Plaintiff asserts legal conclusions to which no response
19   is required. To the extent a response is required, Sentinel denies that Plaintiff is entitled to the
20   relief requested in his prayer or any other requested relief.
21         RESPONSES TO SECOND CAUSE OF ACTION: DECLARATORY RELIEF
22           17.     In response to Paragraph 17, Sentinel re-alleges and incorporates by reference its
23   responses to Paragraphs 1 through 16 above as if set forth fully herein.
24           18.     Paragraph 18 asserts legal conclusions to which no response is required. To the
25   extent a response is required, Sentinel admits that Plaintiff seeks declaratory relief, but denies
26   that Plaintiff is entitled to a declaration in his favor or any other requested relief, and further
27   denies any remaining allegations of Paragraph 18.
28

                     ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
                                    4:20-cv-04780-HSG
                                             3
      Case 4:20-cv-04780-HSG Document 13 Filed 08/06/20 Page 5 of 12



 1          19.     Paragraph 19 asserts legal conclusions to which no response is required. To the
 2   extent a response is required, Sentinel admits that a controversy exists between Plaintiff and
 3   Sentinel, but denies that Plaintiff is entitled to a declaration in his favor or any other requested
 4   relief, and further denies any remaining allegations of Paragraph 19.
 5          20.     Paragraph 20 asserts legal conclusions to which no response is required. To the
 6   extent a response is required, Sentinel admits that Plaintiff seeks declaratory relief, but denies
 7   that Plaintiff is entitled to a declaration in his favor or any relief whatsoever from Sentinel.
 8   Sentinel denies any and all remaining allegations of Paragraph 20.
 9                                       RESPONSE TO PRAYER
10          Sentinel denies that Plaintiff is entitled to the relief requested in his Prayer or any other
11   requested relief.
12                                      AFFIRMATIVE DEFENSES
13          Sentinel asserts the following affirmative defenses and reserves all rights to amend or
14   supplement these defenses when and if amended or additional defenses become appropriate
15   and/or available in this action. The statement of any defense herein does not assume the burden
16   of proof for any issue to which the applicable law places the burden of proof on Plaintiff.
17                                   FIRST AFFIRMATIVE DEFENSE
18                                         (Failure to state a claim)
19          The Complaint fails to state a cause of action upon which relief is granted.
20                                  SECOND AFFIRMATIVE DEFENSE
21                                             (Virus Exclusion)
22          The Policy contains an exclusion titled “Fungi, Bacteria or Virus Exclusions.” See Ex. A,
23   Form SS 40 93 07 05, at 1. Plaintiff’s claims are barred or limited, in whole or in part, to the extent
24   that the alleged loss or damage, if any, is excluded by the “Fungi, Bacteria or Virus Exclusions.”
25

26

27

28

                     ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
                                    4:20-cv-04780-HSG
                                             4
      Case 4:20-cv-04780-HSG Document 13 Filed 08/06/20 Page 6 of 12



 1                                      THIRD AFFIRMATIVE DEFENSE
 2                                 (Virus – Limited Additional Coverage Limits)
 3              The Policy contains provisions titled “Limited Fungi, Bacteria or Virus Coverage.” See
 4   Ex. A, Form SS 40 93 07 05, at 1. Plaintiff’s claims are barred or limited, in whole or in part, by
 5   the time period and/or sub-limits applicable to the “Limited Fungi, Bacteria or Virus Coverage”
 6   provisions.
 7                                     FOURTH AFFIRMATIVE DEFENSE
 8                           (Comparative fault, waiver, estoppel, and unclean hands)
 9              Plaintiff’s claims are barred or limited, in whole or in part, by the doctrines of comparative
10   fault, waiver, estoppel, and/or unclean hands.
11                                       FIFTH AFFIRMATIVE DEFENSE
12                                                  (Merger clause)
13              The Policy is the sole agreement between Plaintiff and Sentinel, and Sentinel did not breach
14   any Policy terms. Any written directive, order, or other writing not between Sentinel and its
15   policyholder cannot change, amend, or supplement the contractual arrangement between the
16   parties.
17                                       SIXTH AFFIRMATIVE DEFENSE
18                                      (Terms of the Policy are controlling)
19              Sentinel’s obligations in the Policy are defined, limited, and controlled by the terms and
20   conditions of the Policy, including, but not limited to, the coverages, limits, sub-limits, exclusions,
21   endorsements, conditions, and all other terms set forth therein.
22                                    SEVENTH AFFIRMATIVE DEFENSE
23                                         (Failure to comply with Policy)
24              Plaintiff’s claims are barred or limited, in whole or in part, to the extent that Plaintiff failed
25   to perform his obligations under the Policy.
26

27

28

                        ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
                                       4:20-cv-04780-HSG
                                                5
      Case 4:20-cv-04780-HSG Document 13 Filed 08/06/20 Page 7 of 12



 1                                 EIGHTH AFFIRMATIVE DEFENSE
 2                                     (Losses not covered by Policy)
 3          Plaintiff’s claims are barred or limited, in whole or in part, to the extent Plaintiff seeks
 4   relief for damages or losses not covered by the Policy.
 5                                  NINTH AFFIRMATIVE DEFENSE
 6                                        (Two or more coverages)
 7          The Policy contains a General Condition titled “Insurance Under Two or More Coverages.”
 8   See Ex. A, Form SS 00 05 10 08, at 2. Plaintiff’s claims are limited, in whole or in part, to the
 9   extent the Insurance Under Two Or More Coverages provision is applicable to the loss or damage.
10                                  TENTH AFFIRMATIVE DEFENSE
11                                            (Other insurance)
12          Plaintiff’s claims are barred or limited, in whole or in part, to the extent other insurance or
13   contributing insurance is applicable to the alleged loss or damage.
14                               ELEVENTH AFFIRMATIVE DEFENSE
15                             (Failure to exhaust other insurance coverage)
16          Plaintiff’s claims are barred or limited, in whole or in part, because Plaintiff has not
17   demonstrated exhaustion of coverage for losses under other more specific insurance policies.
18                                TWELFTH AFFIRMATIVE DEFENSE
19                                        (Deductibles, Sub-limits)
20          Plaintiff’s claims are barred or limited, in whole or in part, by applicable deductibles,
21   retentions, and/or limits and sub-limits (including per occurrence limits) contained in the Policy.
22                              THIRTEENTH AFFIRMATIVE DEFENSE
23                                     (Outside Period of Restoration)
24          Plaintiff’s claims are barred or limited, in whole or in part, to the extent Plaintiff seeks to
25   recover for loss incurred outside the Period of Restoration.
26

27

28

                     ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
                                    4:20-cv-04780-HSG
                                             6
      Case 4:20-cv-04780-HSG Document 13 Filed 08/06/20 Page 8 of 12



 1                                FOURTEENTH AFFIRMATIVE DEFENSE
 2                                             (Law or Public Policy)
 3             Plaintiff’s claims are barred or limited, in whole or in part, to the extent coverage is
 4   excluded by express provisions of law or public policy.
 5                                  FIFTEENTH AFFIRMATIVE DEFENSE
 6                                    (Conditions precedent and subsequent)
 7             Plaintiff’s claims are barred or limited, in whole or in part, to the extent that conditions
 8   precedent and subsequent to the availability of insurance coverage under the Policy have not
 9   been satisfied.
10                                  SIXTEENTH AFFIRMATIVE DEFENSE
11                                                     (Offset)
12             Sentinel’s obligation to Plaintiff, if any, is subject to offset for recoveries by Plaintiff from
13   other persons or entities.
14                                SEVENTEENTH AFFIRMATIVE DEFENSE
15                                               (Valuation Clause)
16             Plaintiff’s claims are limited, in whole or in part, by the valuation provisions in the
17   Policy.
18                                 EIGHTEENTH AFFIRMATIVE DEFENSE
19                                           (No “direct physical loss”)
20             Plaintiff’s claims are barred or limited, in whole or in part, to the extent there is no direct
21   physical loss of or direct physical damage to covered property.
22                                 NINETEENTH AFFIRMATIVE DEFENSE
23                              (No “direct physical loss” – Business Interruption)
24             Plaintiff’s claims are barred or limited, in whole or in part, because the interruption to
25   Plaintiff’s business, if any, was not due to the direct physical loss of or direct physical damage to
26   property caused by or resulting from a covered cause of loss.
27

28

                       ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
                                      4:20-cv-04780-HSG
                                               7
      Case 4:20-cv-04780-HSG Document 13 Filed 08/06/20 Page 9 of 12



 1                               TWENTIETH AFFIRMATIVE DEFENSE
 2                                         (Covered Cause of Loss)
 3           Plaintiff’s claims are barred or limited, in whole or in part, to the extent he cannot
 4   demonstrate a Covered Cause of Loss, as defined in the Policy. See Ex. A, Form SS 00 07 07
 5   05, at 2.
 6                             TWENTY-FIRST AFFIRMATIVE DEFENSE
 7                                       (Ordinance or Law - Limits)
 8           The Policy contains an Additional Coverage provision for “Ordinance or Law.” See Ex.
 9   A, Form SS 00 07 07 05, at 7-9. Plaintiff’s claims are barred or limited, in whole or in part, by the
10   time period and/or sub-limits applicable to the Ordinance or Law provision.
11                           TWENTY-SECOND AFFIRMATIVE DEFENSE
12                                           (Pollution Exclusion)
13           The Policy contains an exclusion titled “Pollution.” See Ex. A, Form SS 00 07 07 05, at
14   17-18. Plaintiff’s claims are barred or limited, in whole or in part, to the extent that the alleged
15   loss or damage, if any, is excluded by the “Pollution” exclusion.
16                             TWENTY-THIRD AFFIRMATIVE DEFENSE
17                                      (Ordinance or Law Exclusion)
18           The Policy contains an exclusion titled “Ordinance or Law.” See Ex. A, Form SS 00 07
19   07 05, at 7-9. Plaintiff’s claims are barred or limited, in whole or in part, to the extent that the
20   alleged loss or damage, if any, is excluded by the Ordinance or Law exclusion.
21                           TWENTY-FOURTH AFFIRMATIVE DEFENSE
22                                    (Consequential Losses Exclusion)
23           The Policy contains an exclusion titled “Consequential Losses.” See Ex. A, Form SS 00
24   07 07 05, at 17. Plaintiff’s claims may be barred or limited, in whole or in part, to the extent that
25   the alleged loss or damage, if any, is excluded by the Consequential Losses exclusion.
26

27

28

                     ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
                                    4:20-cv-04780-HSG
                                             8
     Case 4:20-cv-04780-HSG Document 13 Filed 08/06/20 Page 10 of 12



 1                             TWENTY-FIFTH AFFIRMATIVE DEFENSE
 2                                         (Civil Authority – Limits)
 3          The Policy contains an Additional Coverage provision for “Civil Authority.” See Ex. A,
 4   Form SS 00 07 07 05, at 11. Plaintiff’s claims are barred or limited, in whole or in part, by the
 5   time period and/or sub-limits, if any, applicable to the Civil Authority provision.
 6                             TWENTY-SIXTH AFFIRMATIVE DEFENSE
 7                         (Business Income from Dependent Properties – Limits)
 8          The Policy contains an Additional Coverage provision for “Business Income from
 9   Dependent Properties.” See Ex. A, Form SS 00 07 07 05, at 11-12; Form SS 04 08 09 07, at 6.
10   Plaintiff’s claims are barred or limited, in whole or in part, by the time period and/or sub-limits, if
11   any, applicable to the Business Income from Dependent Properties provision.
12                           TWENTY-SEVENTH AFFIRMATIVE DEFENSE
13                                  (Extended Business Income – Limits)
14          The Policy contains an Additional Coverage provision for “Extended Business Income.”
15   See Ex. A, Form SS 00 07 07 05, at 11; Form SS 04 08 09 07, at 6. Plaintiff’s claims are barred
16   or limited, in whole or in part, by the time period and/or sub-limits, if any, applicable to the
17   Extended Business Income provision.
18                            TWENTY-EIGHTH AFFIRMATIVE DEFENSE
19                                         (Extra Expense – Limits)
20          The Policy contains an Additional Coverage provision for “Extra Expense.” See Ex. A,
21   Form SS 00 07 07 05, at 10-11. Plaintiff’s claims may be barred or limited, in whole or in part,
22   by the time period and/or sub-limits applicable to the Extra Expense provision.
23                             TWENTY-NINTH AFFIRMATIVE DEFENSE
24                                 (Acts, Errors or Omissions – Exclusion)
25          The Policy contains an exclusion titled “Acts, Errors or Omissions.” See Ex. A, Form IH
26   10 01 09 86, at 1. Plaintiff’s claims are barred or limited, in whole or in part, to the extent that the
27   alleged loss or damage, if any, is excluded by the Acts, Errors or Omissions exclusion.
28

                     ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
                                    4:20-cv-04780-HSG
                                             9
     Case 4:20-cv-04780-HSG Document 13 Filed 08/06/20 Page 11 of 12



 1                                 THIRTIETH AFFIRMATIVE DEFENSE
 2                                      (Acts or Decisions - Exclusion)
 3           The Policy contains an exclusion titled “Acts or Decisions. See Ex. A, Form SS 00 07 07
 4   05, at 18. Plaintiff’s claims are barred or limited, in whole or in part, to the extent that the alleged
 5   loss or damage, if any, is excluded by the Acts or Decisions exclusion.
 6                              THIRTY-FIRST AFFIRMATIVE DEFENSE
 7                                            (Failure to mitigate)
 8           Plaintiff’s claims are barred or limited, in whole or in part, to the extent that Plaintiff failed
 9   to mitigate damages, if any. To the extent Plaintiff failed to take reasonable steps to mitigate
10   Plaintiff’s alleged damages, if any, Plaintiff should be denied any recovery in this action.
11                             THIRTY-SECOND AFFIRMATIVE DEFENSE
12                                       (Named or additional insured)
13           Plaintiff’s claims are barred or limited, in whole or in part, to the extent that Plaintiff is not
14   a named or additional insured under the Policy.
15                              THIRTY-THIRD AFFIRMATIVE DEFENSE
16                                      (Reservation of future defenses)
17           Plaintiff’s claims are barred or limited, in whole or in part, by additional defenses that
18   cannot now be articulated because of the generality of the pleadings, and other presently
19   undeveloped information. Accordingly, Sentinel reserves the right to supplement the foregoing
20   defenses as may appear as this case progresses to the full extent permissible by law.
21                                         PRAYER FOR RELIEF
22           WHEREFORE, based on the above answer and defenses, Sentinel respectfully requests
23   that the Court enter an order:
24                 i.     Entering a declaratory judgment that the Policy does not provide coverage for
25                        Plaintiff’s claimed business income losses relating to the COVID-19
26                        pandemic at the Scheduled Premises for which Plaintiff seeks a declaration of
27                        coverage in the Complaint.
28

                        ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
                                       4:20-cv-04780-HSG
                                               10
     Case 4:20-cv-04780-HSG Document 13 Filed 08/06/20 Page 12 of 12



 1               ii.     Denying Plaintiff the relief sought in the Complaint;
 2              iii.     Dismissing the Complaint in its entirety with prejudice;
 3               iv.     Awarding Sentinel its costs and expenses, including its attorneys’ fees; and
 4               v.      Awarding Sentinel such other and further relief as the Court deems just and
 5                       proper.
 6
                                             JURY DEMAND
 7
            Pursuant to Federal Rule of Civil Procedure 38(b), Defendant Sentinel Insurance
 8
     Company, Ltd. hereby demands a trial by jury.
 9

10
     DATED: August 6, 2020                         STEPTOE & JOHNSON LLP
11

12                                                 By:      /s/ Anthony J. Anscombe
                                                         Anthony J. Anscombe
13
                                                   Attorneys for Defendant Sentinel Insurance
14                                                 Company, Ltd.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                       ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
                                      4:20-cv-04780-HSG
                                              11
